Name: Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan
 Type: Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  trade;  Europe
 Date Published: nan

 Avis juridique important|31988R0700Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan Official Journal L 072 , 18/03/1988 P. 0016 - 0019 Finnish special edition: Chapter 3 Volume 26 P. 0112 Swedish special edition: Chapter 3 Volume 26 P. 0112 *****COMMISSION REGULATION (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and Jordan (1), and in particular Article 5 (1) thereof, Whereas Regulation (EEC) No 4088/87 specifies tariff arrangements in respect of the following four products: uniflorous (bloom) carnations, mutliflorous (spray) carnations, large-flowered roses and small-flowered roses, originating in Cyprus, Israel and Jordan, providing, in respect of each of them, for the application of a preferential customs duty when the import price corresponds to a minimum price defined in relation to Community producer prices; Whereas, for the purpose of laying down the detailed rules of application, each of the products in question should be defined and the manner in which Community producer prices and import prices are established should be determined; Whereas, as regards roses, in view of the large number of varieties produced in the Community, and of the fact that quantities fluctuate widely from one market and from one season to another, producer prices should be determined with reference to an average price established on the basis of prices recorded for pilot varieties considered to be the most representative of Community production; Whereas most of the cut flowers imported from the abovementioned countries are very high quality products generally complying with the Community standards established for Class I products; whereas, as regards the determination of producer prices, reference should therefore be made to the prices ruling for the products concerned of quality Class I; Whereas, for the fixing of producer prices, fluctuations which must be considered excessive and must be disregarded, pursuant to the second subparagraph of Article 3 (2) of Regulation (EEC) No 4088/87, are price variations of 40 % or more above or below the average price observed on the same market over the preceding three years; Whereas, for the determination of the representative markets, the Community producer markets and the Community import markets on which most of the transactions are effected and most of the price quotations are available should be taken into account; Whereas it should be provided that the Member States concerned must communicate to the Commission all the information required for determining the abovementioned prices; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION: Article 1 For each of the four products, uniflorous (bloom) carnations and multiflorous (spray) carnations, large-flowered roses and small-flowered roses, referred to in Article 1 of Regulation (EEC) No 4088/87, Community producer prices shall be established for periods of two consecutive weeks by reference to the daily prices recorded on each of the representative producer markets for each of the pilot varieties listed in Annex I. Pilot varieties shall be defined as those varieties which are sold in the largest quantities on the abovementioned markets and, as regards roses, the varieties sold in the largest quantities of those listed in Annex II. As regards uniflorous (bloom) carnations and multiflorous (spray) carnations, Community producer prices shall be established for bloom and spray types, respectively. The daily prices for the pilot varieties referred to in the first paragraph shall be recorded for products of quality Class I, defined pursuant to Article 3 of Council Regulation (EEC) No 234/68 (2), regardless of length codes; the incidence of costs linked to the presentation of the products shall be deemed to be included in the prices recorded. For the establishment of the Community producer price, daily prices shall be ignored if on a representative market they are 40 % or more above or below the average price recorded during the same period on the same market over the preceding three years. Article 2 The representative producer markets referred to in Article 3 (2) of Regulation (EEC) No 4088/87 shall be as follows: 1.2 // - Germany: // Neuss, // - France: // HyÃ ¨res-Ollioules, Nice, Rungis, // - Italy: // Pescia, San Remo, // - Netherlands: // Aalsmeer, Westland. Article 3 The representative import markets referred to in Article 2 of Regulation (EEC) No 4088/87 shall be as follows: 1.2 // - Germany: // Cologne, Neuss, // - France: // Rungis, // - Netherlands: // Aalsmeer, Westland, // - United Kingdom: // Covent Garden. Import markets on which, for any of the products and any of the origins in question, substantial transactions are registered, shall also be considered as representative. Article 4 On each representative import market in respect of each of the four products referred to in Article 1, and for each of the following origins - Cyprus, Israel and Jordan - prices for the imported products shall be recorded per piece daily at the wholesale import stage, the price to include customs duty. Article 5 The Member States in which the representative producer markets are situated shall communicate to the Commission the daily prices for the pilot varieties in the week that follows each two-week period for which a Community producer price is fixed. Article 6 The Member States in which the representative import markets are situated shall communicate to the Commission on each market day, for each of the four products in question, for each market and for each of the origins mentioned in Article 4: - the prices recorded in accordance with Article 4, - the quantities marketed per product, per piece. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 382, 31. 12. 1987, p. 22. (2) OJ No L 55, 2. 3. 1968, p. 1. ANNEX I PILOT VARIETIES Large-flowered roses 1.2 // Federal Republic of Germany: // Sonia, Red Success // France: // Royal Red, Sonia, Vega // Italy: // Omega, Baccara, Chamade // The Netherlands: // Sonia, Madelon Small-flowered roses 1.2 // Federal Republic of Germany: // Mercedes // France: // Laminuette, Candia // Italy: // Mercedes, Miss Italia // The Netherlands: // Motrea, Europa ANNEX II A. List of cut roses, large-flower varieties 1.2.3.4 // Aalsmeer Gold Aldogold Aldona Allegro Alpha Meinastur Ariane Athena Baccara Bingo Bridal Pink Carambolo Carina Carlita Carnaval Carte Dor Chamade Charlotte Cocktail Darling Denver Diana Diplomat // Dr A. J. Verhage Elfe Eliora Evening Star Fiorella Golden Emblem Ilona Jakaranda Jelico Jerney Lara Linda Lorena Lovely Girl Madelon Mainzer Fastnacht Manola Marina Mariska Meimisa Miss Blanche Nathali // Nicole Nordia Omega Orpas Parfuma Pasadena Peer Gynt Pecirac Pink Sensation Prive Red Success Roselandia Royal Red Ruby Ruimenkos Samantha Sandokan Sandra Sel 15 Selgold Seline Selita // Shocking Blue Simona Snow Crystal Sonia Splendora Sterling Silver Sunbeam Sweet Sonia Sylvia Tineke Triada Vega Veronika Vivaldi Visa White Masterpiece White Success White Weekend Yonina Zambra mixed multi-coloured. B. List of cut roses, small-flower varieties 1.2.3.4 // Anna Annabella Bahama Belinda Bunny Candia Candy Rose Carol Carolien Carona Carte Rose Celica Champagner Clivia Kortag Coronet Disco Meilland Disco Red Donna Esther Ofarim Europa Evelien Evergold // Fantasia Fleuropa Florence Flurosa Frisco Gabriella Geko Gerdo Geza Gina Golden Belinda Golden Times Goldy (Goldilocks) Granada Grisbi Ilseta Innocenti Jack Frost Jaguar Janina Junior Miss Kardinal // Kirsten Laminuette Little Silver Loretta Mandy Mardie Marimba Mathilde Mercedes Milva Mimi Rose Miss Ellen Miss Italia Motrea Murena New Commer Olivia Only Love Pastel Lenie Perlata Pink Ilseta Polka (Meijonka) // Porcelina President Souzy Red Garnette Red Ilsete Romeo Ronny Tober Rosete Roswytha Rozette Rubinette Sabrina Sagitta Seldy Tanaverina Sissal Tanja Tiara Wendy Light Zurella mixed multi-coloured.